DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-14 and 16-23 are pending upon entry of amendment filed on 3/9/22.

3.	IN light of Applicant’s response filed on 3/9/22, the rejection under 35 U.S.C. 102(a)(1)(2) (see section 8 of the office action mailed on 11/9/21) has been withdrawn.

The ‘886 publication does not teach “a composition comprising at least two cytokines of Flt-3L and GM-CSF” as required by the claimed invention. However, the ‘886 publication teaches concurrent administrations of Flt-3L and GM-CSF.

4.	The submission of IDS filed on 4/11/22 has been considered.

5.	The following rejections remain.	

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-14 and 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2006/0240038 (of record) in view of U.S.Pat 9,303,247(IDS reference, of record) (or U.S. Pub 2009/0075886 (IDS reference)) and U.S. Pat.7,488,491 (IDS reference, of record) for the reasons set forth in the office action mailed on 11/9/21.

The ‘038 publication teaches mammalian cells such as macrophages, lymphocytes,
dendritic cells or tumor cells loaded with bacteria. ([0017-0018]). The
bacteria are killed i.e. inactivated ([0020]) wherein the bacteria is
Chlamydia trachomatis, Chlamydia psittaci or Chlamydia pneumoniae ([0022]). 
The bacteria further comprise antigens of infectious agents e.g. viruses, tumor antigens ([0025])
Thus the composition of mammalian cells comprise antigens from the mammalian cells in addition to antigens expressed in the inactivated Chlamydia, thus the composition comprises more than one antigen or more than two antigens. The vaccine of ‘038 publication meets the limitation of the claims and will also increase enhances effectiveness of antigen compared to the antigen alone.

The disclosure of the ‘038 publication differs from the instant claimed invention in that it does not teach the use of the Flt-3L and GM-CSF as in claim 1 of the instant application. 

The ‘247 patent teaches addition of Flt-3L 100-1000IU and GM-CSF improves proliferation of dendritic cells as well as enhancing immune response of vaccines generated by dendritic cells.  The dendritic cell vaccine reduces harmful effect and it is conventionally known to administer in vivo (col. 9).  

The ‘886 publication teaches generation and administrations of dendritic cells activated by Flt-3L and GM-CSF (claims 20-46) in the presence tumor and viral antigen (abstract).  The dosage of Flt-3l is 100ug per square meter (e.g. 100kg, col. 6) is equivalent to 1ug/kg and meets the limitations of claim 1 reciting 8ug/kg or less.  

The ‘491 patent teaches administration of galactoceramide in dendritic cell vaccines (also readable upon comparable adjuvant of claims 10-14) to improve vaccine effectiveness.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add Flt-3l and GM-CSF and Galactoceramide as in ‘247 and 491 patents to the dendritic cell vaccines taught by the ‘038 publication.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of Flt-3l and GM-CSF and Galactoceramide improve vaccine effectiveness and adjuvanicity.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 3/9/21 has been fully considered but they were not persuasive.

Applicant has asserted that the currently amended claims are drawn to in vivo platforms for enhancing effectiveness of antigen presentation.  Applicant has further asserted that the teaching of the ‘247 patent relates to in vitro method and cannot be compared to in vivo dosages.  Applicant has asserted that the claimed invention exhibited synergy allowing surprising results.

However, the claimed synergy is not recited in the claimed platform.  Although, the method of the ‘247 patent relates in vitro, the ‘247 patent further suggests administration of the dendritic cells for vaccine (claim 13, col. 9, preparation step).  As such, the ‘247 patent suggests in vivo method.  Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on the combination of references.  See MPEP2143.02.

IN addition, the ‘886 publication suggests concurrent administration of Flt-3L and GM-CSF/IL-3 ([0038], example 1) and provides basis for co-formulation in light of cited secondary references.  The in vivo dosage is taught by the ‘886 publication. Therefore, the combination of references provides reasonable expectation of success and motivation. 

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-14 and 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17, 26 and 33-43 of U.S. Application No. 16/496,686 in view of U.S.Pat 9,303,247(IDS reference) (or U.S. Pub 2009/0075886 (IDS reference)).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘686application recites vaccines comprising Chlamydia activated B cell produced by the platform that reads on APC.

The claims of the ‘686 publication differs from the instant claimed invention in that it does not teach the use of the Flt-3L and GM-CSF as in claim 1 of the instant application. 

The ‘247 patent teaches addition of Flt-3L 100-1000IU and GM-CSF improves proliferation of dendritic cells as well as enhancing immune response of vaccines generated by dendritic cells.  The dendritic cell vaccine reduces harmful effect and it is conventionally known to administer in vivo (col. 9).  Note discussion above in section 8 for discussion of ‘886 publication.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add Flt-3l and GM-CSF and Galactoceramide as in ‘247 and 491 patents to the dendritic cell vaccines taught by the ‘038 publication.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of Flt-3l and GM-CSF and Galactoceramide improve vaccine effectiveness and adjuvanicity.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

11.	Claims 1-14 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Pat. 10,688,171 in view of U.S.Pat 9,303,247(IDS reference) (or U.S. Pub 2009/0075886 (IDS reference)).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘171 patent recites platform or vaccines comprising Chlamydia activated B cell produced by the platform that reads on APC.  The specification further discloses conjugation and activation with EDAC and CHX as in claims 10-14

The claims of the ‘171 patent differs from the instant claimed invention in that it does not teach the use of the Flt-3L and GM-CSF as in claim 1 of the instant application. 

The ‘247 patent teaches addition of Flt-3L 100-1000IU and GM-CSF improves proliferation of dendritic cells as well as enhancing immune response of vaccines generated by dendritic cells.  The dendritic cell vaccine reduces harmful effect and it is conventionally known to administer in vivo (col. 9).  Note discussion above in section 8 for discussion of ‘886 publication.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add Flt-3l and GM-CSF and Galactoceramide as in ‘247 and 491 patents to the dendritic cell vaccines taught by the ‘171 patent.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of Flt-3l and GM-CSF and Galactoceramide improve vaccine effectiveness and adjuvanicity.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

12.	Claims 1-14 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. 10,835,601 in view of U.S.Pat 9,303,247(IDS reference) (or U.S. Pub 2009/0075886 (IDS reference)).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘601 patent recites compositions (e.g. vaccines) comprising Chlamydia activated B cell produced by the platform that reads on APC.  The specification further discloses conjugation and activation with EDAC and CHX as in claims 10-14

The claims of the ‘171 patent differs from the instant claimed invention in that it does not teach the use of the Flt-3L and GM-CSF as in claim 1 of the instant application. 

The ‘247 patent teaches addition of Flt-3L 100-1000IU and GM-CSF improves proliferation of dendritic cells as well as enhancing immune response of vaccines generated by dendritic cells.  The dendritic cell vaccine reduces harmful effect and it is conventionally known to administer in vivo (col. 9).  Note discussion above in section 8 for discussion of ‘886 publication.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add Flt-3l and GM-CSF and Galactoceramide as in ‘247 and 491 patents to the dendritic cell vaccines taught by the ‘601 patent.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of Flt-3l and GM-CSF and Galactoceramide improve vaccine effectiveness and adjuvanicity.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

13.	No claims are allowable.

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 4, 2022 


/YUNSOO KIM/Primary Examiner, Art Unit 1644